DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim 1,2 5-7, 9,10, 12, 14-18, 20-26 are currently pending.
Response to Amendment
The amendment filed on 04/23/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 12/23/2021
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “at least a majority of light receiving surface” in claim 1 is a relative term which renders the claim indefinite.  The term " at least a majority of light receiving surface” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is clear what specific dimension or how large the area of the lower 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2 5-7, 9,10,, 12, 15-17, 20-21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al (PG pub 20110023940), and further in view of L’esperance et al (Pat No. 4024852) and Kleiman et al (PG Pub 20140158189) and Hovel (PG pub 20100078056) or alternatively Guo (PG pub 20140054615)

Regarding claim 1, and 23, Do et al teaches a solar energy collection system comprising:
a frame 118 [fig 2AB]; 

•    sunlight harvesting units (110, 116) connected to and supported by the frame, each sunlight harvesting units including:

o a first reflector 116  having a first reflective surface having a first axial plane and shaped and positioned to focus light parallel to the first axial plane impinging on the first reflective surface [fig 1A B]; 
o a second reflector 110 having a second reflective surface having a second axial plane and shaped and positioned to focus light parallel to the second axial plane impinging on the second reflective surface [fig 2A B]; 
o a first light collection unit positioned proximate the second reflector and oriented to receive light having been reflected off the first reflective surface [fig 2A B], 
Do et al teaches the claimed limitation, but modified Do et al does not teach plurality of sunlight harvest units.
L’esperance et al teaches a solar energy reflector collector comprising plurality sunlight harvest unit [fig 9 10].


Modified Do et al teaches the first and second light collection unit 116 including plurality of PV cells on the left (first PV cells) and on the right (second PV cells) where the PV cells received parallel and non-parallel radiation (the sun is moving from east to west and there are parallel and non-parallel radiation impinges onto the PV cells), but Do et al does not teach the first and second lower and higher PV cell as claimed.
Kleiman teaches a PV panel comprising:
 
■     lower-efficiency photovoltaic cells which is silicon [para 41 47] and

■     higher-efficiency photovoltaic cells which is made of GaAs in thermal communication with the first lower-efficiency photovoltaic cell to allow the first lower-efficiency photovoltaic cell to act as a heat sink for the first higher-efficiency photovoltaic cell  where the lower and higher efficiency cell is arranged adjacent to each other [para 41 47 ]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify each of the first and second PV cells of Do et al to be included lower and 
Modified Do et al teaches the claimed limitation, but modified Do et al does not teach that first and second higher efficiency PV cell having an efficiency at least 1.1 times an efficiency of the first and second lower-efficiency photovoltaic cell.
Hovel teaches a PV panel comprising: lower-efficiency photovoltaic cells which is crystalline silicon [para 31fig 1-4A] and higher-efficiency photovoltaic cells which is made of GaAs.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the lower-efficiency photovoltaic cells of modified Do to be the same of Hovel since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

As for combination, the first and second higher-efficiency photovoltaic cell is made of III-V and first and second lower efficiency PV cell is made of crystalline silicon as required in claim 23, it is considered that first and second higher efficiency PV cell having an efficiency at least 1.1 times an efficiency of the first and second lower-efficiency photovoltaic cell, taking into account optical transfer functions of the device. Also, modified Do et al teaches the claimed PV structure, thus:
■    a first lower-efficiency photovoltaic cell , and

■    a first higher-efficiency photovoltaic cell in thermal communication with the first lower-efficiency photovoltaic cell to allow the first lower-efficiency 
The first lower-efficiency photovoltaic cell and the first higher-efficiency photovoltaic cell being positioned and arranged such that:

■    at least a portion of sunlight parallel to the first axial plane impinging on the first reflective surface and reflected thereby is focused on the first higher-efficiency photovoltaic cell,
at least a portion of sunlight non-parallel to the first axial plane impinging on the first reflective surface and reflected thereby is collected by the first lower-efficiency photovoltaic cell;
a second lower-efficiency photovoltaic cell, and

a second higher-efficiency photovoltaic cell in thermal communication with the second lower-efficiency photovoltaic cell to allow the second lower-efficiency photovoltaic cell to act as a heat sink for the second higher-efficiency photovoltaic cell, the second higher-efficiency photovoltaic cell having an efficiency at least 1.1 times an efficiency of the second lower-efficiency photovoltaic cell, taking the optical transfer functions of the device into account,

the second lower-efficiency photovoltaic cell and the second higher- efficiency photovoltaic cell being positioned and arranged such that:



■    at least a portion of sunlight non-parallel to the second axial plane impinging on the second reflective surface and reflected thereby is collected by the second lower-efficiency photovoltaic cell.
Modified Do et al teaches the area of the bottom cell being larger than that of the top cell [para 9, Kleiman et al], but modified Do et al does not teach at least a majority of a light receiving surface of the first and second lower-efficiency photovoltaic cell is unimpeded by the first and second higher-efficiency photovoltaic cell.
Kleiman et al teaches the area of the top and bottom cell would be adjusted to achieve current matching or maximizing overall cell’s efficiency [para 41 48].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).


 Or alternatively:
Guo et al teaches the size of the lower cell 110 being 2 time larger than that of  the higher cell 120 or a total light-receiving surface area of the lower cell 110 being 2 time larger than that of  the higher cell 120  [fig 11].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the first and second lower efficiency PV cell to be 2 time larger than that of the first and second higher efficiency PV cell as taught by Guo since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). 
  Thus, at least a majority of a light receiving surface of the first and second lower-efficiency photovoltaic cell is unimpeded by the first and second higher-efficiency photovoltaic cell.

Regarding claim 2, modified Do et al teaches:
the frame includes:

o a panel extending below the plurality of sunlight harvesting units [fig 2 A-B] and

o a plurality of support members connected to and extending away from a face of the panel [fig 2A-B]; and

for a given one of the plurality of sunlight harvesting units:

o the first light collection unit is connected to a first support member of the plurality of support members; [fig 2A-B];
the second light collection unit is connected to a second support member of the plurality of support members. [fig 2A-B];

    PNG
    media_image1.png
    907
    828
    media_image1.png
    Greyscale

Regarding claim 5, modified Do et al teaches in each one of the plurality of sunlight harvesting units,



•    the second reflective surface is an off-axis parabolic section in cross-section having an axis, the axis being parallel to the second axial plane [fig 2A-B].
Regarding claim 6, modified Do et al teaches in each one of the plurality of sunlight harvesting units, the first axial plane and the second axial plane are parallel [fig 2A-B].
Regarding claim 7, modified Do et al teaches in each one of the plurality of sunlight harvesting units, the first reflector and the second reflector are integral and the first reflective surface and the second reflective surface form a single smooth reflecting surface [fig 2A-B].
Regarding claim 9, modified Do et al teaches in each one of the plurality of sunlight harvesting units, at least one of,

•    the first lower-efficiency photovoltaic cell is positioned adjacent to the first higher-efficiency photovoltaic cell [fig 2A-B, Do et al]; and

•    the second lower-efficiency photovoltaic cell is positioned adjacent to the second higher-efficiency photovoltaic cell [fig 2A-B, Do et al].
Regarding claim 10, modified Do et al teaches in each one of the plurality of sunlight harvesting units, at least one of,

•    the first higher-efficiency photovoltaic cell is disposed on an attachment surface of the first lower-efficiency photovoltaic cell [fig 9 10]; and

•    the second higher-efficiency photovoltaic cell is disposed on an attachment surface of the second lower-efficiency photovoltaic cell [fig 9, 10];
Regarding claim 12 and 15, modified Do et al teaches in each one of the plurality of sunlight harvesting units as set forth above, but modified Do does not teach the first and second lower efficiency pV cell having structure as claimed.
Kleiman et al teaches the area of the top and bottom cell would be adjusted to achieve current matching or maximizing overall cell’s efficiency [para 41 48].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the area of the first and second lower  efficiency PV cell to arrive to the claimed range for achieving current matching or maximizing overall cell’s efficiency [para 41 48].
Since modified Do et al teaches the first lower-efficiency photovoltaic cell has a total light-receiving surface area at least 2 times as large as a total light-receiving surface area of the 

•    the first lower-efficiency photovoltaic cell has a total radiating surface area that is sufficiently sized, arranged and oriented to dissipate sufficient thermal energy to maintain a temperature of the first higher-efficiency photovoltaic cell below a maximum operating temperature of the first higher-efficiency photovoltaic cell during operation of the sunlight harvesting unit [para 28 40-41]; and

•    the second lower-efficiency photovoltaic cell has a total radiating surface area that is sufficiently sized, arranged and oriented to dissipate sufficient thermal energy to maintain a temperature of the second higher-efficiency photovoltaic cell below a maximum operating temperature of the second higher-efficiency photovoltaic cell during operation of the sunlight harvesting unit [para 28 para 40 41].
Or alternatively: 
Regarding claim 12 and 15, modified Do et al teaches in each one of the plurality of sunlight harvesting units as set forth above, but modified Do does not teach the first and second lower efficiency pV cell having structure as claimed.
Guo et al teaches the size of the lower cell 110 being 2 time larger than that of  the higher cell 120 or a total light-receiving surface area of the lower cell 110 being 2 time larger than that of  the higher cell 120  [fig 11].

Since modified Do et al teaches the first lower-efficiency photovoltaic cell has a total light-receiving surface area at least 2 times as large as a total light-receiving surface area of the first higher-efficiency photovoltaic cell; and the second lower-efficiency photovoltaic cell has a total light-receiving surface area at least 2 times as large as a total light-receiving surface area of the second higher-efficiency photovoltaic cell as shown in claim 15, it is considered that:

•    the first lower-efficiency photovoltaic cell has a total radiating surface area that is sufficiently sized, arranged and oriented to dissipate sufficient thermal energy to maintain a temperature of the first higher-efficiency photovoltaic cell below a maximum operating temperature of the first higher-efficiency photovoltaic cell during operation of the sunlight harvesting unit [para 28 40-41]; and

•    the second lower-efficiency photovoltaic cell has a total radiating surface area that is sufficiently sized, arranged and oriented to dissipate sufficient thermal energy to maintain a temperature of the second higher-efficiency photovoltaic cell below a maximum operating temperature of the second higher-efficiency photovoltaic cell during operation of the sunlight harvesting unit [para 28 para 40 41].

Regarding claim 16, modified Do et al teaches in each one of the plurality of sunlight harvesting units, at least one of,

•    a thermal-energy-radiating and light-receiving surface of the first lower-efficiency photovoltaic cell is positioned and oriented such that a line normal to the thermal-energy-radiating and light-receiving surface of the first lower-efficiency photovoltaic is perpendicular the first axial plane [fig 2A-B, Do et al]; and

•    a thermal-energy-radiating and light-receiving surface of the second lower-efficiency photovoltaic cell is positioned and oriented such that a line normal to the thermal-energy-radiating surface of the second lower-efficiency photovoltaic is perpendicular the second axial plane [fig 2A-B, Do  et al].
Regarding claim 17, modified Do et al teaches in each one of the plurality of sunlight harvesting units, at least one of,
  a portion of sunlight entering the first light collecting unit non-parallel to the first axial plane is collected by at least one of the first lower-efficiency photovoltaic cell and the second lower-efficiency photovoltaic cell without first impinging on either one of the first reflective surface or the second reflective surface [fig 2A-B, Do  et al].
•    a portion of sunlight entering the second light collecting unit non-parallel to the second axial plane is collected by at least one of the first lower-efficiency photovoltaic cell and the second lower-efficiency photovoltaic cell without first impinging on either one of the first reflective surface or the second reflective surface [fig 2A-B, Do  et al].
Regarding claim 20, modified Do et al teaches for two successive sunlight harvesting units of the plurality of sunlight harvesting units, the first light collection unit of a first one of the two successive sunlight harvesting units is positioned back-to-back with the second light collection unit of a second one of the two successive sunlight harvesting units [fig 2A-B, Do et al].
Regarding claim 24, modified Do et al teaches in each one of the plurality of sunlight harvesting units, at least one of,

•    the first lower-efficiency photovoltaic cell is a first single junction photovoltaic cell (24) [fig 47, Kleiman et al] and the first higher-efficiency photovoltaic cell is a first multi-junction photovoltaic cell (middle cell and top cell) [para 47, Kleiman]; and

•    the second lower-efficiency photovoltaic cell is a second single junction photovoltaic cell and the second higher-efficiency photovoltaic cell is a second multi-junction photovoltaic cell [Para 47, Kleiman et al].
Regarding claim 25, since modified Do et al teaches  the first lower-efficiency photovoltaic cell, the first higher-efficiency photovoltaic cell, the second lower-efficiency photovoltaic cell, and the second higher-efficiency photovoltaic cell having claimed material and modified Do et al teaches claimed structure, it is considered that the efficiencies of the first lower-efficiency photovoltaic cell, the first higher-efficiency photovoltaic cell, the second lower-efficiency photovoltaic cell, and the second higher-efficiency photovoltaic cell are each measured using sunlight defined by an AM 1.5 direct normal incidence spectrum.

Regarding claim 26, since modified Do et al teaches  the first lower-efficiency photovoltaic cell, the first higher-efficiency photovoltaic cell, the second lower-efficiency photovoltaic cell, and the second higher-efficiency photovoltaic cell having claimed material and modified Do et al teaches claimed structure, it is considered that the efficiencies of the first lower-efficiency photovoltaic cell, the first higher-efficiency photovoltaic cell, the second lower-efficiency photovoltaic cell, and the second higher-efficiency photovoltaic cell are each measured using sunlight defined by an AMO spectrum.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Do et al (PG pub 20110023940), and L’esperance et al (Pat No. 4024852) and Kleiman et al (PG Pub 20140158189) and Hovel (PG pub 20100078056) or alternatively Guo (PG pub 20140054615) and further in view of Li et al (PG pub 20130160818)
Regarding claim 18, modified Do et al teaches the first and second reflective surface as set forth above, but modified do et al does not teach first and second reflective surface including optical micro structures.
Li et al teaches a reflector including plurality of micro-structures (claim 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second reflective surface of modified Do et al to be included plurality of micro structures as taught by Li et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Do et al (PG pub 20110023940), and L’esperance et al (Pat No. 4024852) and Kleiman et al (PG Pub 20140158189) and Hovel (PG pub 20100078056) or alternatively Guo (PG pub 20140054615) and further in view of Sutin (PG Pub 20120006405)
Regarding claim 22, modified Do et al teaches the claimed as set forth above, but modified Do does not teach the at least a portion of the frame and at least some of a plurality of sunlight harvesting units are structured and arranged to be laterally collapsible (since the system is situated on the torque tubes and is rotated and the system is rotated or collapsed on the left and right.
Sutin teaches system comprising a first and second Fresnel lenses where Fresnel reflectors 12 are oriented in a V-shaped configuration to form vertex 23, for example by coupling or joining mirror backers 20 at hinge mechanism 25 for folding and unfolding or Fresnel reflectors 12 utilize a stacking/unstacking or fan-type deployment system to form vertex 23, or a permanent rigid mount for ground installation [para 21].
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify frame of modified Do to have the hinge mechanism 25 as taught by Sutin for folding for   easy storage and transportation and unfold during deployment [para 21].

    PNG
    media_image2.png
    555
    727
    media_image2.png
    Greyscale


Alternative rejection:

Claims 1, 2 5-7, 9,10, 12, 15-17, 20-22, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sutin (PG Pub 20120006405), and further in view of Collette et al (PG pub 20020007845) and  and Kleiman et al (PG Pub 20140158189) and Hovel (PG pub 20100078056) or alternatively Guo (PG pub 20140054615)
Regarding claim 1, and 23, Sutin teaches a solar energy collection system comprising:



o a first reflector having a first reflective surface having a first axial plane and shaped and positioned to focus light parallel to the first axial plane impinging on the first reflective surface [fig 6B]; 
o a second reflector having a second reflective surface having a second axial plane and shaped and positioned to focus light parallel to the second axial plane impinging on the second reflective surface [fig 6 B]; 
o a first light collection unit positioned proximate the second reflector and oriented to receive light having been reflected off the first reflective surface [fig 6B]
Sutin teaches the claimed limitation as set forth above. However, Sutin does not teach frame.
Collette et al teaches a foldable reflector system comprising reflector attached to the frame 22 [fig 5A para 70].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify reflector of Sutin to be included the frame of Collette et al for additional support.

Kleiman teaches a PV panel comprising:
 
■     lower-efficiency photovoltaic cells which is silicon [para 41 47] and

■     higher-efficiency photovoltaic cells which is made of GaAs in thermal communication with the first lower-efficiency photovoltaic cell to allow the first lower-efficiency photovoltaic cell to act as a heat sink for the first higher-efficiency photovoltaic cell  where the lower and higher efficiency cell is arranged adjacent to each other [para 41 47 ]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify each of the first and second PV cells of Sutin to be included lower and higher efficiency cells as taught by Kleiman for provide for a substantially current matched photovoltaic device  and maximizing the overall cell’s efficiency [para 9].
Modified Sutin teaches the claimed limitation, but modified Do et al does not teach that first and second higher efficiency PV cell having an efficiency at least 1.1 times an efficiency of the first and second lower-efficiency photovoltaic cell.
Hovel teaches a PV panel comprising: lower-efficiency photovoltaic cells which is crystalline silicon [para 31fig 1-4A] and higher-efficiency photovoltaic cells which is made of GaAs.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the lower-efficiency photovoltaic cells of modified Sutinto be the same of Hovel since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

As for combination, the first and second higher-efficiency photovoltaic cell is made of III-V and first and second lower efficiency PV cell is made of crystalline silicon as required in 
■    a first lower-efficiency photovoltaic cell , and

■    a first higher-efficiency photovoltaic cell in thermal communication with the first lower-efficiency photovoltaic cell to allow the first lower-efficiency photovoltaic cell to act as a heat sink for the first higher-efficiency photovoltaic cell. 
The first lower-efficiency photovoltaic cell and the first higher-efficiency photovoltaic cell being positioned and arranged such that:

■    at least a portion of sunlight parallel to the first axial plane impinging on the first reflective surface and reflected thereby is focused on the first higher-efficiency photovoltaic cell,
at least a portion of sunlight non-parallel to the first axial plane impinging on the first reflective surface and reflected thereby is collected by the first lower-efficiency photovoltaic cell;
a second lower-efficiency photovoltaic cell, and

a second higher-efficiency photovoltaic cell in thermal communication with the second lower-efficiency photovoltaic cell to allow the second lower-efficiency 

the second lower-efficiency photovoltaic cell and the second higher- efficiency photovoltaic cell being positioned and arranged such that:

■    at least a portion of sunlight parallel to the second axial plane impinging on the second reflective surface and reflected thereby is focused on the second higher-efficiency photovoltaic cell, and

■    at least a portion of sunlight non-parallel to the second axial plane impinging on the second reflective surface and reflected thereby is collected by the second lower-efficiency photovoltaic cell.
Modified Sutin teaches the area of the bottom cell being larger than that of the top cell [para 9, Kleiman et al], but modified Sutin does not teach at least a majority of a light receiving surface of the first and second lower-efficiency photovoltaic cell is unimpeded by the first and second higher-efficiency photovoltaic cell.
Kleiman et al teaches the area of the top and bottom cell would be adjusted to achieve current matching or maximizing overall cell’s efficiency [para 41 48].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by 

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the area of the first and second lower  efficiency PV cell to arrive to the claimed range for achieving current matching or maximizing overall cell’s efficiency [para 41 48].
 Or alternatively:
Guo et al teaches the size of the lower cell 110 being 2 time larger than that of  the higher cell 120 or a total light-receiving surface area of the lower cell 110 being 2 time larger than that of  the higher cell 120  [fig 11].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the first and second lower efficiency PV cell to be 2 time larger than that of the first and second higher efficiency PV cell as taught by Guo since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). 
  Since claim 15 recites that the first and second lower efficiency PV cells has total light receiving surface area 2 times as large as that of the first and second higher efficiency PV cells, it 
Regarding claim 2, modified Sutin teaches the frame as set forth above, but modified Sutin does not teach plurality of support members. 
Sutin teaches the panel mounts 18 which is used for supporting the solar cells 14 [Fig 1 para 19, Sutin] where the panel mounts 18 is considered to be the plurality of support memenrs
it would have been obvious have been obvious to one of ordinary skill in the art at the time the invention was filed to have the panel mounts 18 of Sutin to be under the solar cells 14 as shown in fig 1 of Sutin for additional support and heat dissipation. As for combination:
the frame includes:

o a panel 22 extending below the plurality of sunlight harvesting units [fig 5A, Collete et al] and

o a plurality of support members 18 connected to and extending away from a face of the panel; and

for a given one of the plurality of sunlight harvesting units:

o the first light collection unit is connected to a first support member of the plurality of support members; [fig 6B];
the second light collection unit is connected to a second support member of the plurality of support members. [fig 6B;

Regarding claim 5, modified Sutin teaches in each one of the plurality of sunlight harvesting units,

•    the first reflective surface is an off-axis parabolic section in cross-section having an axis, the axis being parallel to the first axial plane [fig 1 6A B]; and

•    the second reflective surface is an off-axis parabolic section in cross-section having an axis, the axis being parallel to the second axial plane [fig 1 6A-B].
Regarding claim 6, modified Sutin teaches in each one of the plurality of sunlight harvesting units, the first axial plane and the second axial plane are parallel [fig 6B].
Regarding claim 7, modified Sutin teaches in each one of the plurality of sunlight harvesting units, the first reflector and the second reflector are integral and the first reflective surface and the second reflective surface form a single smooth reflecting surface [fig 6-B].
Regarding claim 9, modified Sutin teaches  in each one of the plurality of sunlight harvesting units, at least one of,

•    the first lower-efficiency photovoltaic cell is positioned adjacent to the first higher-efficiency photovoltaic cell [fig 6B]; and


Regarding claim 10, modified Sutin teaches in each one of the plurality of sunlight harvesting units, at least one of,

•    the first higher-efficiency photovoltaic cell is disposed on an attachment surface of the first lower-efficiency photovoltaic cell [[fig 9 10, Kleiman et al] ; and

•    the second higher-efficiency photovoltaic cell is disposed on an attachment surface of the second lower-efficiency photovoltaic cell  [[fig 9 10, Kleiman et al]];
Regarding claim 12 and 15, modified Sutin teaches in each one of the plurality of sunlight harvesting units as set forth above, but modified Sutin does not teach the first and second lower efficiency pV cell having structure as claimed.
Kleiman et al teaches the area of the top and bottom cell would be adjusted to achieve current matching or maximizing overall cell’s efficiency [para 41 48].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the area of the first and second lower  efficiency PV cell to arrive to the claimed range for achieving current matching or maximizing overall cell’s efficiency [para 41 48].
Since modified Sutin teaches the first lower-efficiency photovoltaic cell has a total light-receiving surface area at least 2 times as large as a total light-receiving surface area of the first higher-efficiency photovoltaic cell; and the second lower-efficiency photovoltaic cell has a total light-receiving surface area at least 2 times as large as a total light-receiving surface area of the second higher-efficiency photovoltaic cell as shown in claim 15, it is considered that:

•    the first lower-efficiency photovoltaic cell has a total radiating surface area that is sufficiently sized, arranged and oriented to dissipate sufficient thermal energy to maintain a temperature of the first higher-efficiency photovoltaic cell below a maximum operating temperature of the first higher-efficiency photovoltaic cell during operation of the sunlight harvesting unit [para 28 40-41]; and

•    the second lower-efficiency photovoltaic cell has a total radiating surface area that is sufficiently sized, arranged and oriented to dissipate sufficient thermal energy to maintain a temperature of the second higher-efficiency photovoltaic cell below a maximum operating temperature of the second higher-efficiency photovoltaic cell during operation of the sunlight harvesting unit [para 28 para 40 41].
Or alternatively: 
Regarding claim 12 and 15, modified Sutin teaches in each one of the plurality of sunlight harvesting units as set forth above, but modified Sutin does not teach the first and second lower efficiency pV cell having structure as claimed.
Guo et al teaches the size of the lower cell 110 being 2 time larger than that of  the higher cell 120 or a total light-receiving surface area of the lower cell 110 being 2 time larger than that of  the higher cell 120  [fig 11].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the first and second lower efficiency PV cell to be 2 time larger than that of the first and second higher efficiency PV cell as taught by Guo since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). 
Since modified Sutin teaches the first lower-efficiency photovoltaic cell has a total light-receiving surface area at least 2 times as large as a total light-receiving surface area of the first higher-efficiency photovoltaic cell; and the second lower-efficiency photovoltaic cell has a total light-receiving surface area at least 2 times as large as a total light-receiving surface area of the second higher-efficiency photovoltaic cell as shown in claim 15, it is considered that:

•    the first lower-efficiency photovoltaic cell has a total radiating surface area that is sufficiently sized, arranged and oriented to dissipate sufficient thermal energy to maintain a temperature of the first higher-efficiency photovoltaic cell below a maximum operating temperature of the first higher-efficiency photovoltaic cell during operation of the sunlight harvesting unit [para 28 40-41]; and

•    the second lower-efficiency photovoltaic cell has a total radiating surface area that is sufficiently sized, arranged and oriented to dissipate sufficient thermal energy to maintain a temperature of the second higher-efficiency photovoltaic cell below a maximum operating temperature of the second higher-efficiency photovoltaic cell during operation of the sunlight harvesting unit [para 28 para 40 41].

Regarding claim 16, modified Sutin teaches in each one of the plurality of sunlight harvesting units, at least one of,

•    a thermal-energy-radiating and light-receiving surface of the first lower-efficiency photovoltaic cell is positioned and oriented such that a line normal to the thermal-energy-radiating and light-receiving surface of the first lower-efficiency photovoltaic is perpendicular the first axial plane [fig 6B]; and

•    a thermal-energy-radiating and light-receiving surface of the second lower-efficiency photovoltaic cell is positioned and oriented such that a line normal to the thermal-energy-radiating surface of the second lower-efficiency photovoltaic is perpendicular the second axial plane [fig 6B].
Regarding claim 17, modified Sutin teaches in each one of the plurality of sunlight harvesting units, at least one of,
  a portion of sunlight entering the first light collecting unit non-parallel to the first axial plane is collected by at least one of the first lower-efficiency photovoltaic cell and the second 
•    a portion of sunlight entering the second light collecting unit non-parallel to the second axial plane is collected by at least one of the first lower-efficiency photovoltaic cell and the second lower-efficiency photovoltaic cell without first impinging on either one of the first reflective surface or the second reflective surface [fig 6B].
Regarding claim 20, modified Sutin teaches for two successive sunlight harvesting units of the plurality of sunlight harvesting units, the first light collection unit of a first one of the two successive sunlight harvesting units is positioned back-to-back with the second light collection unit of a second one of the two successive sunlight harvesting units [fig 6B].
Regarding claim 22, modified Sutin teaches at least a portion of the frame and at least some of a plurality of sunlight harvesting units are structured and arranged to be laterally collapsible [para 21]
Regarding claim 24, modified Sutin teaches in each one of the plurality of sunlight harvesting units, at least one of,

•    the first lower-efficiency photovoltaic cell is a first single junction photovoltaic cell (24) [fig 47, Kleiman et al] and the first higher-efficiency photovoltaic cell is a first multi-junction photovoltaic cell (middle cell and top cell) [para 47, Kleiman]; and

•    the second lower-efficiency photovoltaic cell is a second single junction photovoltaic cell and the second higher-efficiency photovoltaic cell is a second multi-junction photovoltaic cell [Para 47, Kleiman et al].
Regarding claim 25, since modified Sutin teaches  the first lower-efficiency photovoltaic cell, the first higher-efficiency photovoltaic cell, the second lower-efficiency photovoltaic cell, and the second higher-efficiency photovoltaic cell having claimed material and modified Sutin teaches claimed structure, it is considered that the efficiencies of the first lower-efficiency photovoltaic cell, the first higher-efficiency photovoltaic cell, the second lower-efficiency photovoltaic cell, and the second higher-efficiency photovoltaic cell are each measured using sunlight defined by an AM 1.5 direct normal incidence spectrum.

Regarding claim 26, since modified Sutin teaches  the first lower-efficiency photovoltaic cell, the first higher-efficiency photovoltaic cell, the second lower-efficiency photovoltaic cell, and the second higher-efficiency photovoltaic cell having claimed material and modified Sutin teaches claimed structure, it is considered that the efficiencies of the first lower-efficiency photovoltaic cell, the first higher-efficiency photovoltaic cell, the second lower-efficiency photovoltaic cell, and the second higher-efficiency photovoltaic cell are each measured using sunlight defined by an AMO spectrum.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sutin (PG Pub 20120006405), and Collette et al (PG pub 20020007845) and  and Kleiman et al (PG Pub 20140158189) and Hovel (PG pub 20100078056) or alternatively Guo (PG pub 20140054615) and further in view of Li et al (PG pub 20130160818)
Regarding claim 18, modified Sutin teaches the first and second reflective surface as set forth above, but modified do et al does not teach first and second reflective surface including optical micro structures.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second reflective surface of modified Sutin to be included plurality of micro structures as taught by Li et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Response to Arguments
Applicant’s arguments filed on 04/23/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
	Regarding argument directed to claim 12 and 15, it is found not persuasive. Guo is only to teach the size of the lower cell and higher cell as claimed. Guo is not applied to teach the thermal contact of lower or higher cell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/UYEN M TRAN/Primary Examiner, Art Unit 1726